Citation Nr: 1731588	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  13-26 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to waiver of the recovery of indebtedness in the amount of $5185.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of decision by the Department of Veterans Affairs (VA) Regional Office (RO) in
St. Paul, Minnesota, which denied waiver of the overpayment made to the Veteran in the amount of $5185.  The case is under the jurisdiction of the Seattle, Washington RO.     

On his September 2013 Form 9, the Veteran requested a Board videoconference hearing.  However, in an April 2017 communication, the Veteran withdrew this request.  


FINDING OF FACT

Although the Veteran was unjustly enriched through receipt of dependent benefits attributable to his estranged spouse, repayment of the debt incurred represents an undue hardship.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the amount of $5185 have been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable outcome detailed below, an assessment of VA's duties under the VCAA is not necessary.

II.  Analysis

The Veteran was granted entitlement to non-service connected pension benefits by a July 2003 decision and subsequently began receiving monthly pension benefits.  His entitlement to a portion of these monthly pension benefits was based on him having a dependent spouse.  The Veteran became estranged from his spouse for the period of time from late April 2010 to October 2011 and the couple was living apart.  However, he did not inform VA of the estrangement at the time it occurred.  Consequently, he continued to receive monthly pension benefits at the rate that applies to a Veteran with a dependent spouse, rather than at a rate that applies just to a Veteran without any dependents.  

According to 38 C.F.R. § 3.23(d), a veteran's spouse who resides apart from the veteran and is estranged from the veteran may not be considered the veteran's dependent unless the spouse receives reasonable support contributions from the veteran.  In this case, the evidence indicates that the spouse was not receiving reasonable support from the Veteran while they were estranged and living apart.  Thus, from April 2010 to October 2011 (the period the couple were estranged and living apart), the Veteran was paid more in VA pension benefits than he was entitled to receive.  Instead of being paid at the pension rate that applies to a Veteran with no dependents, he was paid at the pension rate that applies to a Veteran with a dependent spouse.  This created a valid overpayment in the amount of $5,185.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Regarding waiver of the debt, there is no indication of any fraud, misrepresentation or bad faith on the part of the Veteran.  38 C.F.R. § 1.963 (a). Also, although waiver of the debt does involve his unjust enrichment, this factor is outweighed by the undue hardship that will result with collection of the debt.  Id.  While the Veteran did initially endorse a repayment plan, involving a small monthly payment, he subsequently reported that even this amount represented a hardship.  38 C.F.R. § 1.965 (a).  This report is reasonably supported by his financial status report received in October 2013, which indicates that his expenses exceeded his monthly income and that he was approximately $36000 in debt from other sources.  Id.  Accordingly, resolving any reasonable doubt in his favor, the Board finds that recovery of the debt is against equity and good conscience and that the Veteran's overpayment is waived.  38 C.F.R. §§ 1.963 (a), 1.965(a), 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996).  The Veteran is advised that any future changes involving his marriage or his level of income must be communicated to VA immediately to avoid any future overpayments.      


ORDER

Waiver of the recovery of indebtedness in the amount of $5185 is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


